Case: 21-11045     Document: 00516451054         Page: 1     Date Filed: 08/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 29, 2022
                                  No. 21-11045
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Anthony Lee Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-90-1


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          Anthony Lee Martinez pleaded guilty to possession of a firearm after
   a felony conviction, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). In
   his plea agreement, Martinez generally waived his right to appeal his
   conviction and sentence, reserving the right to, inter alia, challenge the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11045      Document: 00516451054           Page: 2     Date Filed: 08/29/2022




                                     No. 21-11045


   voluntariness of the agreement. Pursuant to the above-described exception
   to the appeal-waiver, Martinez contends his plea was not knowing and
   voluntary, claiming, as discussed infra, the magistrate judge failed to comply
   with Federal Rule of Criminal Procedure 11. United States v. Guerra, 94 F.3d
   989, 995 (5th Cir. 1996) (A guilty plea must be a “voluntary, knowing, and
   intelligent act”.).
          As he concedes, Martinez did not preserve this issue in district court.
   Therefore, review is only for plain error. E.g., United States v. Broussard, 669
   F.3d 537, 546 (5th Cir. 2012).
          Under that standard, Martinez must show a forfeited plain error (clear
   or obvious error, rather than one subject to reasonable dispute) that affected
   his substantial rights. E.g., Puckett v. United States, 556 U.S. 129, 135 (2009).
   If he makes that showing, our court has the discretion to correct such
   reversible plain error, but generally should do so only if it “seriously affect[s]
   the fairness, integrity or public reputation of judicial proceedings”. Id.
          Martinez contends: the magistrate judge, by failing to fully explain the
   terms of the waiver provision in the plea agreement, violated Rule
   11(b)(1)(N), which requires the court to “inform the defendant of, and
   determine . . . the defendant understands”, the terms of any appeal waiver in
   his agreement. Fed. R. Crim. P. 11(b)(1)(N). Martinez’ plea agreement
   clearly and unambiguously included the waiver of his right to appeal his
   conviction and sentence, subject to identified exceptions. At rearraignment,
   the magistrate judge referred to the appeal-waiver provision, and Martinez
   confirmed he read it, fully understood it, discussed it with his attorney, and
   knowingly and voluntarily waived his right to appeal. Further, Martinez
   confirmed he understood the terms of his appeal waiver by signing the plea
   agreement.




                                           2
Case: 21-11045      Document: 00516451054          Page: 3   Date Filed: 08/29/2022




                                    No. 21-11045


          In these circumstances, Martinez has not demonstrated the requisite
   clear-or-obvious error concerning Rule 11(b)(1)(N). E.g., United States v.
   Oliver, 630 F.3d 397, 412 (5th Cir. 2011) (ruling appeal waiver provision valid
   without court fully reciting the terms of the plea agreement); United States v.
   Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994) (holding plea agreements will be
   enforced where record clearly showed defendant read plea agreement,
   understood its contents, sought a guilty plea, and raised no issue regarding an
   appeal-waiver provision, “regardless of whether the court specifically
   admonished him concerning the waiver of appeal”).
          AFFIRMED.




                                          3